The estate being insolvent, the administrator was entitled to the rents and profits of the land arising after the death of the ancestor. The crops growing at his decease belonged to the administrator if the plaintiff was not a tenant. If the plaintiff was tenant at will of his father, he was entitled to the oats and the unharvested crops sown and planted by him before his father's death. The evidence on the question of the plaintiff's tenancy was conflicting, and by finding generally for the defendant the referee must have found that the plaintiff was not a tenant, but a servant in the employ of his father. The defendant's title to the oats by purchase from the administrator was sufficient to defeat the plaintiff's action.
Judgment for the defendant.
BINGHAM, J., did not sit.